                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

JOSHUA ARVIL KIRK                                                                   PLAINTIFF

VS.                                4:18CV00864-BRW-JTK

MIKE LEE MAY, et al.                                                              DEFENDANTS

                                             ORDER

       I have received proposed findings and recommendations from United States Magistrate

Judge Jerome T. Kearney.     After a review of those proposed findings and recommendations,

and the timely objections received thereto, as well as a de novo review of the record, I adopt

them in their entirety.

       Accordingly, Defendant Gilkey is DISMISSED, for failure to state a claim.

       IT IS SO ORDERED this 17th day of December, 2018.




                                             /s/ Billy Roy Wilson______________
                                             UNITED STATES DISTRICT JUDGE




                                                 1
